DETAILED ACTION
This Action is in response to preliminary amendment filed 08/17/2022 (app. filed 07/29/2022).
Claims 1-21 have been cancelled, and new claims 22-42 have been added.
Claims 22-42 are presented for examination. Claims 22, 31 and 40 are independent. 
Claims 22-42 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Amendment to Specification
The amendments to specification received on 08/17/2022 are acceptable.

Drawings
The drawings (replacement sheets) were received on 08/17/2022. These drawings are acceptable.

Specification
The abstract of the disclosure is objected to because of the following informality:
Abstract recites “… an electronic mail, email, message can be used identify…” in line 5. It should read “… an electronic mail, email, message can be used to identify…”
Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 26-27, 29-33, 35-36, and 38-41 is/are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-2 of US Patent No. US 11405475 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the US Patent No. US 11405475 B2, as shown in the table below:
Current Application (as filed on 08/17/2022)
US Patent No. US 11405475 B2
Claim 22: 
A method comprising: 
detecting, by a content recommendation system server, a user's interaction with a digital message via a digital messaging application's user interface at the user's computing device, the digital message including a link; 




collecting, by the content recommendation system server, data in response to the detection of the user interaction, the collected data comprising: first data derived from content included in the digital message and data related to the digital message, and second data derived from the link and data related to a destination web page that corresponds to the link; 


analyzing, by the content recommendation system server, the collected data to determine at least one interest of the user, 
the analysis using a first taxonomy and a second taxonomy different from the first taxonomy and comprising: analyzing the first data based on the first interest taxonomy, and analyzing the second data based on the second interest taxonomy; 








updating, by the content recommendation system server, an interest profile of the user based on said analysis of the collected data; 
determining, by the content recommendation system server, a content recommendation based on the updated interest profile; and 


causing, by the content recommendation system server, a web page to be updated in accordance with the content recommendation.
Claim 1: 
A method comprising: 
detecting, by a content recommendation system server in communication with a digital messaging application executing at a user's computing device, a link selection, of the user, made within a digital message displayed by the digital messaging application at the user's computing device, the digital message is an email message comprising sender information and subject information; 
collecting, by the content recommendation system server and in response to detecting the user's link selection, information derived from the digital message, the collected information comprising data related to the digital message, content included in the digital message, information included in the user-selected link and data related to a destination web page that corresponds to the user-selected link; 
analyzing, by the content recommendation system server, the collected information to determine at least one interest of the user, 
said analysis comprising: extracting keywords from the data related to the digital message and analyzing the extracted digital message keywords based on a first interest taxonomy, extracting keywords from the content included in the digital message and analyzing the extracted content keywords based on the first interest taxonomy, extracting keywords from the user-selected link and the destination web page that corresponds to the user-selected link, and analyzing the extracted user-selected link and destination web page keywords based on a second interest taxonomy, wherein the first and second taxonomies are different taxonomies; 
updating, by the content recommendation system server, an interest profile of the user based on said analysis of each of the extracted keywords; 
determining, by the content recommendation system server, a content recommendation based on the updated interest profile, the content recommendation comprising at least one content item that corresponds to the mapped extracted keywords; and 
causing, by the content recommendation system server, a web page to be updated to include the at least one content item included in the content recommendation.
Claim 23: 
The method of claim 22, the method further comprising: retrieving, by the content recommendation system server, content from the destination web page using a universal resource locator (URL) of the destination web page included in the link, the data related to a destination web page comprising at least a portion of the content from the destination page.
Claim 1: 
The method of claim 1, the method further comprising: retrieving, by the content recommendation system server and using a universal resource locator (URL) of the destination web page included in the user-selected link, content from the destination web page.
Claim 24: 
The method of claim 22, the user's interaction with a digital message comprising the user's selection of the link.
Claim 1: 
… detecting, by a content recommendation system server in communication with a digital messaging application executing at a user's computing device, a link selection, of the user, made within a digital message …
Claim 26: 
The method of claim 22, analyzing the first data further comprising: extracting keywords from the first data and analyzing the keywords extracted from the first data based on the first interest taxonomy.
Claim 1: 
… said analysis comprising: extracting keywords from the data related to the digital message and analyzing the extracted digital message keywords based on a first interest taxonomy, extracting keywords from the content included in the digital message and analyzing the extracted content keywords based on the first interest taxonomy…
Claim 27: 
The method of claim 22, analyzing the second data further comprising: extracting keywords from the second data and analyzing the keywords extracted from the second data based on the second interest taxonomy
Claim 1: 
… said analysis comprising: extracting keywords from the data related to the digital message and analyzing the extracted digital message keywords based on a first interest taxonomy, extracting keywords from the content included in the digital message and analyzing the extracted content keywords based on the first interest taxonomy, extracting keywords from the user-selected link and the destination web page that corresponds to the user-selected link, and analyzing the extracted user-selected link and destination web page keywords based on a second interest taxonomy…
Claim 29: 
The method of claim 22, causing a web page to be updated further comprising causing the web page to be updated to include information identifying at least one content item recommendation determined in accordance with the at least one interest of the user.
Claim 1: 
… causing, by the content recommendation system server, a web page to be updated to include the at least one content item included in the content recommendation.
Claim 30: 
The method of claim 22, the digital message is an email message and the collected data used in determining the at least one interest of the user comprising sender information and subject information of the email message.
Claim 1: 
A method comprising: 
detecting… a link selection, of the user, made within a digital message …, the digital message is an email message comprising sender information and subject information; …


Regarding claims 31-33, 35-36, and 38-41, although the claims at issue are not identical, they are obvious variants of each other, and are not patentably distinct from each other because all of the limitations of the non-transitory computer-readable storage medium claim (Claim 31) and corresponding content recommendation system server claim (Claim 40) in the instant application are met with respect to method claims of the US Patent No. US 11405475 B2. In addition, the US Patent No. US 11405475 B2 discloses corresponding non-transitory computer readable storage medium claim (Claim 7) and content recommendation system server claim (Claim 4).

Claims 25, 34 and 42 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. US 11405475 B2 in view of STRIEGL (WO 02/059804 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the US Patent No. US 11405475 B2, as shown below.

Regarding claim 25, US Patent No. US 11405475 B2 discloses the method of claim 22, as set forth above. US Patent No. US 11405475 B2 does not explicitly disclose the user's interaction comprising insertion of the link in the digital message prior to the message being sent.
STRIEGL discloses the user's interaction comprising insertion of the link in the digital message prior to the message being sent (see 2nd-last paragraph on page 8; insert a hyperlink into the newsletter or e-mail so as to receive and root an e-mail sent by a subscriber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of STRIEGL with US Patent No. US 11405475 B2 so that the user's interaction comprising insertion of the link in the digital message prior to the message being sent.
One of ordinary skill in the art would have been motivated so that the information can be used to derive specific subscriber interests required for a corresponding subscriber profile (STRIEGL: see 2nd-last paragraph on page 8).

As for Claims 34 and 42, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 34 and 42 are rejected for the same reasons as set forth in claim 25.

Claims 28 and 37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. US 11405475 B2 in view of Badros et al. (hereinafter, Badros, US 20130124447 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are obvious variation of the method claims of the US Patent No. US 11405475 B2, as shown below.
Regarding claim 28, US Patent No. US 11405475 B2 discloses the method of claim 22, as set forth above. US Patent No. US 11405475 B2 does not explicitly disclose updating the interest profile further comprising adding the at least one interest of the user to the interest profile.
Badros discloses updating the interest profile further comprising adding the at least one interest of the user to the interest profile (see [0040]; the related interests or concepts may comprise the immediate parent, child or sibling entities 300 in the hierarchical arrangement. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`… as indicators of the user's interest; also see [0051]; the concept of San Francisco may be inferred based on the extracted concept of California in the taxonomy; also see last 4 lines of [0020]; extracted interests and their weights will change over time, just as a user's current interests can change; also see [0057] and [0062]; ensure that the user's determined interests represent the user's current interests).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Badros with US Patent No. US 11405475 B2 so that updating the interest profile further comprising adding the at least one interest of the user to the interest profile.
One of ordinary skill in the art would have been motivated for targeting information items to users based on the inferred temporal relevance of the advertisements to the user's current interests (Badros: see [0018]).

As for Claim 37, the claim does not teach or further define over the limitations in claim 28. Therefore, claim 37 is rejected for the same reasons as set forth in claim 28.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-24, 26-29, 31-33, 35-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Badros et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in view of Mohammed et al. (hereinafter, Mohammed, US 20140025660 A1).

Regarding claim 22, Badros discloses a method comprising: 
detecting, by a content recommendation system server (Fig.2:200), a user's interaction with a digital message (see [0024]; Users of social networking systems may interact with objects such as content items, user profile information, user actions, or any other action or data within the social networking system. This interaction may take a variety of forms, such as clicking a button or link associated with affinity (user act on targeted and relevant information by clicking on them) …These interactions and any other suitable actions within the context of a social networking system are recorded in social networking system data or action log; also see [0036]; A separate action log may be stored for each user of the social networking system 200 by an action logger module which monitors user actions; also see Fig.8:801; server 200 observes actions of users) via a digital messaging application's user interface at the user's computing device (see Fig.2:203; also see [0031]; user interacts with the social networking system 200 using a client device 202…The client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application. Typical interactions between the client device 202 and the social networking system 200 include sending messages to other users), the digital message including a link (see advertisement message with URL 540 displayed to the user in Fig.5:500); 
collecting, by the content recommendation system server, data in response to the detection of the user interaction (see [0048]-[0050] in view of [0042]; The social networking system 200 further comprises the action interest extractor 120 that accesses the action logs stored in the action log database 110 and determines a set of interests and a weighting associated with each interest derived from the logged actions; The information item concept extractor 140 uses a similar process to obtain concepts for each of a set of information items (advertisements) and weightings associated with each concept), the collected data comprising: 
first data derived from content included in the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation") and data related to the digital message (see [0049]; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation"), and 
second data derived from the link and data related to a destination web page that corresponds to the link (see [0048]-[0049] in view of [0042]; concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL); 
analyzing, by the content recommendation system server, the collected data to determine at least one interest of the user (see [0006]; infers a user's current interests by extracting a set of concepts from the user's recent actions; also see [0060]-[0063]; the action interest extractor 120 accesses one or more action logs that are associated with the user in the action log database 110 and determines the user's interests based at least in part on the information in the logs about the user's actions), the analysis using a first taxonomy and a second taxonomy and comprising: 
analyzing the first data based on the first interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend"…, these concepts may be expanded upon using a taxonomy module 219, as described above), and 
analyzing the second data based on the second interest taxonomy (see [0049] in view of Fig.5:500; Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219, as described above); 
updating, by the content recommendation system server, an interest profile of the user based on said analysis of the collected data (see [0040]; the related interests or concepts may comprise the immediate parent, child or sibling entities 300 in the hierarchical arrangement. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`… as indicators of the user's interest; also see [0051]; the concept of San Francisco may be inferred based on the extracted concept of California in the taxonomy; also see last 4 lines of [0020]; extracted interests and their weights will change over time, just as a user's current interests can change; also see [0062]-[0063]; the user's interests are determined periodically); 
determining, by the content recommendation system server, a content recommendation based on the updated interest profile (see [0005]; social networking system infers a user's present interests based on the user's recent actions and/or the recent actions of the user's connections in the social networking system. The social networking system also determines a set of concepts associated with each of a set of information items, such as advertisements. By matching the user's present (current) interests with the concepts associated with the information items, the social networking system selects one or more of the information items that are likely to be of present interest to the user. At least one of the matched interests and concepts are not identical. For example, an information item related to snowboarding may be presented to a user based on the user's interest in skiing. The social networking system then presents the selected information items for display to the user); and 
causing, by the content recommendation system server, a web page to be updated in accordance with the content recommendation (see Fig.8:814; also see [0068]; The fuzzy matcher 150 sends the one or more selected information items to the user for display… The client 202 receives 814 the selected information items and the display page; also see [0037]; the social networking system 220 includes a display generator 220 that inserts a set of information items into a display page and sends the display page to a user; also see [0031]; the client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application).
NOTE: Badros discloses a content recommendation system server recording user action of clicking a button or link (see [0024]). Based on Fig.2 and [0049] in view of [0020] and [0024] of Badros, the social networking system (see Fig.2:200) as disclosed, comprises an action interest extractor (see Fig.2:120) that extracts interests for each of the actions (see [0020]), and an information item concept extractor (see Fig.2:140 and [0049]) that uses a similar process to obtain concepts for each of a set of information items (advertisement, i.e. a digital message). Therefore the limitation “detecting, by a content recommendation system server, a user's interaction with a digital message via a digital messaging application's user interface at the user's computing device, the digital message including a link” is inherent in the cited reference to Badros. However, in the interest of compact prosecution and advancing prosecution, examiner has not invoked inherency and has instead presented secondary art to clearly show the critical steps for detecting, by a content recommendation system server, a user's interaction with a digital message via a digital messaging application's user interface at the user's computing device, the digital message including a link, and then collecting information derived from the digital message in response to detecting the user's link selection.
Although, and as set forth above, Badros discloses a content recommendation system server recording user action of clicking a button or link (see [0024]), Badros does not clearly show detecting, by a content recommendation system server, a user's interaction with a digital message via a digital messaging application's user interface at the user's computing device. Badros does not explicitly disclose that the second taxonomy is different from the first taxonomy.
However, such functionality is clearly shown by Ahmed, as Ahmed explicitly discloses detecting, by a content recommendation system server (Fig.6:60; also see Fig.7:60; also see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17), a user's interaction with a digital message (see [0051]-[0053]; for a hyperlink in an instant message received by the user, if the user clicks on, selects or otherwise interacts with the hyperlink appearing in his work space 31, the context analysis engine 13 gathers additional data from the user activity in order to derive relevance; also see Fig.1:113; also see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages” implies that the system detects the user’s click of hyperlinks) via a digital messaging application's user interface at the user's computing device (see [0051]; the context analysis engine 13 continuously monitors and analyzes a computer user's environment such as program applications), the digital message including a link (see [0051]-[0053]; for a hyperlink in an instant message); and 
collecting (see Fig.1:115-117), by the content recommendation system server (see [0057]; memory of the server implement context analysis engine 13 and recommendation engine 17), data in response to the detection of the user interaction (see Fig.1:113), the collected data comprising: 
first data derived from content included in the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/data (e.g., instant message as source, name of sender, date/time, etc.), as well as records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the words neighboring the keywords of the IM and/or copy of the hyperlink- i.e., the URL in an instant message correspond to information comprising content included in the digital message) and data related to the digital message (see [0077] in view of Fig.2:218; context analysis engine 13 analyzes the received instant message for topic (keywords) and context (words neighboring the keywords); also see [0082]; Context analysis engine 13 employs techniques for analysis of instant message context and topic in addition to techniques for analyzing the hyperlinked webpage context and topic regardless of the user action (i.e., clicking on the link); also see [0050]-[0053]; for a hyperlink in an instant message received by the user, the context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/data (e.g., instant message as source, name of sender, date/time, etc.), as well as records in the database record a copy of the hyperlink- i.e., the URL; examiner articulates that the topic, sender’s name and data/time of the IM correspond to information comprising data related to the digital message), and 
second data derived from the link and data related to a destination web page that corresponds to the link (see [0070]-[0071] and [0075]-[0076] in view of Fig.2:217; responsive to the user visiting a webpage, especially one accessed through a given hyperlink, the context analysis engine 13 analyzes the subject webpage to obtain topics (keywords) and context (phrases preceding and succeeding the keywords) of the hyperlink… in turn, the context analysis engine 13 makes a record in database for the given hyperlink… records in that database record, the topic (keywords), context, URL and source of the given hyperlink. The source may indicate that the given hyperlink was in a recently received email message or IM message to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros so that an interest of the user can be determined by the content recommendation system server in response to detecting the user’s link selection.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).
Badros (modified by Ahmed) does not explicitly disclose that the second taxonomy is different from the first taxonomy.
Mohammed discloses the second taxonomy is different from the first taxonomy (see [0029]-[0032]; Personal information related to a user may be obtained by monitoring the user's use of devices and/or services; also see Abstract; personal information may be stored and/or managed in a personal ontology graph… various inferred interests of the user derived from available personal information; also see [0061]; one or more knowledge-based ontologies or taxonomies may be utilized to generate inferences included in personal ontology graph 100… the inference engine 216 may utilize, for example, information included in various knowledge-based resources and/or ontologies such as Freebase, Wikipedia, DBPedia, and/or BabelNet to generate inferences reflected in the personal ontology graph 100 based on personal information 208-214 received from user devices 200-206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mohammed with Badros and Ahmed so that the collected data are analyzed using a first taxonomy and a second taxonomy different from the first taxonomy.
One of ordinary skill in the art would have been motivated allow for personal recommendations, merchandising, and/or targeted advertising (Mohammed: [0025]).

Regarding claim 23, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Ahmed further discloses retrieving, by the content recommendation system server, content from the destination web page using a universal resource locator (URL) of the destination web page included in the link, the data related to a destination web page comprising at least a portion of the content from the destination page (see [0051]; also see [0081]-[0083]; user receives an instant message and that the instant message indicates "check out what they say about our stock here: www.forbes.com/practices.html"... context analysis engine 13 scans the html (resulting webpage)... the context analysis engine 13 logs the hyperlink in database 19, i.e., sets or updates a database record for the hyperlink to indicate topic (keywords) and context of the hyperlinked contents/webpage and that of the instant message; keyword and context of the resulting webpage correspond to the retrieved content from the destination web page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahmed with Badros and Mohammed to retrieve content from the destination web page.
One of ordinary skill in the art would have been motivated to display relevant hyperlinks as recommended hyperlinks to the user (Ahmed: [0040]).

Regarding claim 24, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros further discloses the user's interaction with a digital message comprising the user's selection of the link (see [0024]; Users of social networking systems may interact with objects such as content items, user profile information, user actions, or any other action or data within the social networking system. This interaction may take a variety of forms, such as clicking a button or link associated with affinity (user act on targeted and relevant information by clicking on them) …These interactions and any other suitable actions within the context of a social networking system are recorded).

Regarding claim 26, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros further discloses analyzing the first data further comprising: extracting keywords from the first data (see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences.") and analyzing the keywords extracted from the first data based on the first interest taxonomy (see [0051]; information item concept extractor 140 may consult the taxonomy module 219 to determine additional concepts related to the concepts derived from the advertisement and a relatedness factor associated with each additional concept; also see [0040]-[0041] in view of Fig.3; The taxonomy module 219 takes an interest or concept as input and provides a number of related interests or concepts from a hierarchal arrangement (i.e., the taxonomy) stored in the taxonomy database 218. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`; also see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend"…, these concepts may be expanded upon using a taxonomy module 219, as described above).

Regarding claim 27, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros further discloses analyzing the second data further comprising: extracting keywords from the second data and analyzing the keywords extracted from the second data based on the second interest taxonomy (see [0049] in view of Fig.5:500; concepts extracted from the title 510 of the advertisement are "Bay Area" and "Weekend". Likewise, the concepts extracted from the content 530 of the advertisement are "exclusive", "luxury", and "experiences." Finally, the concepts extracted from the tags 520 associated with the advertisement are "California" and "Vacation." Additional concepts may be extracted from the URL linked to by the advertisement, and more concepts may be extracted from the page linked to by the URL. Lastly, these concepts may be expanded upon using a taxonomy module 219, as described above).

Regarding claim 28, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros further discloses updating the interest profile further comprising adding the at least one interest of the user to the interest profile (see [0040]; the related interests or concepts may comprise the immediate parent, child or sibling entities 300 in the hierarchical arrangement. As an example, when taxonomy 218 receives `Starbucks` as an input interest or concept, it first locates `Starbucks` in the hierarchal arrangement and provides related interests or concepts. In the example, the related interest or concepts for `Starbucks`, may be `Food`, `Peets` and `Coffee`… as indicators of the user's interest; also see [0051]; the concept of San Francisco may be inferred based on the extracted concept of California in the taxonomy; also see last 4 lines of [0020]; extracted interests and their weights will change over time, just as a user's current interests can change; also see [0057] and [0062]; ensure that the user's determined interests represent the user's current interests).

Regarding claim 29, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros further discloses causing a web page to be updated further comprising causing the web page to be updated to include information identifying at least one content item recommendation determined (see Fig.8:812-814) in accordance with the at least one interest of the user (Fig.8:806; also see [0068]; The fuzzy matcher 150 sends the one or more selected information items to the user for display… The client 202 receives 814 the selected information items and the display page; also see [0037]; the social networking system 220 includes a display generator 220 that inserts a set of information items into a display page and sends the display page to a user; also see [0031]; the client device 202 may communicate with the social networking system 200 via an application 203 such as a web browser or native application).

Regarding claims 31-33, 35-38 and 40-41, the claims list all the same limitations of claims 22-24, and 26-29, but as a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor (see Badros: [0060]; Process 800 is performed at a server system having one or more processors and non-transitory memory; also see [0075]); and a content recommendation system server (see Badros: Fig.2:200; also see Ahmed: Fig.6:60; also see Fig.7:60) comprising: a processor to carry out the steps rather than method form. Therefore, the supporting rationale of the rejection to claims 22-24, and 26-29 applies equally as well to claims 31-33, 35-38 and 40-41.  

Claims 25, 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Badros et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in view of Mohammed et al. (hereinafter, Mohammed, US 20140025660 A1) and in further view of STRIEGL (WO 02/059804 A1).

Regarding claim 25, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Badros (modified by Ahmed and Mohammed) does not explicitly disclose the user's interaction comprising insertion of the link in the digital message prior to the message being sent.
STRIEGL discloses the user's interaction comprising insertion of the link in the digital message prior to the message being sent (see 2nd-last paragraph on page 8; insert a hyperlink into the newsletter or e-mail so as to receive and root an e-mail sent by a subscriber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of STRIEGL with Badros, Ahmed and Mohammed so that the user's interaction comprising insertion of the link in the digital message prior to the message being sent.
One of ordinary skill in the art would have been motivated so that the information can be used to derive specific subscriber interests required for a corresponding subscriber profile (STRIEGL: see 2nd-last paragraph on page 8).

As for Claims 34 and 42, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 34 and 42 are rejected for the same reasons as set forth in claim 25.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Badros et al. (hereinafter, Badros, US 20130124447 A1) in view of Ahmed et al. (hereinafter, Ahmed, US 20130036344 A1) and in view of Mohammed et al. (hereinafter, Mohammed, US 20140025660 A1) and in further view of Denker, et al (hereinafter, Denker, US 20130311925 A1).

Regarding claim 30, Badros (modified by Ahmed and Mohammed) discloses the method of claim 22, as set forth above. Ahmed further discloses the digital message is an email message (see [0009]-[0010]; “determining how long the user viewed the content of hyperlinks that the user received in emails or instant messages”) and the collected data comprising sender information (see [0051]; context analysis engine 13 records in database 19 indications of topic (keywords) of the hyperlink, context (e.g., neighboring words to the keywords in the content linked by the hyperlink), and associated information/ data (e.g., name of sender, date/time, etc.),). 
Although Badros and Ahmed disclose collecting information, Badros (modified by Ahmed and Mohammed) does not explicitly disclose that the collected data used in determining the at least one interest of the user comprise subject of the email message.
Denker discloses the collected data used in determining the at least one interest of the user comprising sender information and subject information of the email message ([0050] lines 13-21; also see [0004]; obtained cognitive and/or pre-cognitive contents include the sender and subject from an email message predicted to be of interest to the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denker with Badros, Ahmed and Mohammed so that the collected information used in determining an interest of the user comprise sender information and subject of the email message.
One of ordinary skill in the art would have been motivated to present content associated with user-specific interaction data of a contextual user model to one or more users associated with the collective contextual user model (Denker: [0005] lines 1-4).

As for Claim 39, the claim does not teach or further define over the limitations in claim 30. Therefore, claim 39 is rejected for the same reasons as set forth in claim 30.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanghavi et al. (US 20120116882 A1) discloses online advertising techniques utilizing taxonomical mapping.
Dong et al. (US 20090171763 A1) teaches online advertising driven by predicting user interest.
Liu et al. (US 20140278308 A1) discloses content characterized in terms of concepts it discloses, such a characterization may be generated with content taxonomy.
Ramamurthi et al. (US 20080027798 A1) teaches serving advertisements based on keywords related to a webpage determined using external metadata.
Galai et al. (US 20150269488 A1) discloses user profile may be used to generate a personalized grade associated with each of multiple candidate content recommendations in a high-quality candidate content recommendation pool.
DiOrio et al. (US 8738433 B2) teaches to selecting most appropriate ads to display based on recorded data of web browsing and other actions.
CHA et al. (WO 2007133047 A1) discloses advertisement/information exposing method for use in context advertisement recommendation service system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

11/21/22


/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453